         Case 3:18-cv-02589-VC Document 132 Filed 08/11/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JANE DOE, ET AL.,                                   Case No. 18-cv-02589-VC
                 Plaintiffs,
                                                      RULINGS ON MOTIONS IN LIMINE
          v.
                                                      Re: Dkt. Nos. 94, 95, 96, 97, 98, 99, 100,
  MT. DIABLO UNIFIED SCHOOL
  DISTRICT, et al.,                                   101, 124
                 Defendants.


       This order summarizes the Court’s rulings on the City’s motions in limine. As a

reminder, a ruling on a motion on limine may be revised at trial. See City of Pomona v. SQM

North America Corp., 866 F.3d 1060, 1070 (9th Cir. 2017).

       The District’s Motions

       1. The District’s Motion in Limine No. 1 to exclude inflammatory references and post-

           incident opinions is denied. The Court will step in at trial as necessary if witnesses or
           attorneys start using inappropriate language with respect to Mr. Gonzalez.

       2. The District’s Motion in Limine No. 2 to exclude mention of other claims or lawsuits

           is denied. The school district has not identified what other cases or incidents the

           plaintiff might seek to admit, and the Court cannot make a blanket ruling at this stage.

       3. The District’s Motion in Limine No. 3 to exclude references to the plaintiff as

           “disabled” or “special needs” is denied.

       4. The District’s Motion in Limine No. 4 to exclude evidence related to pre-hiring

           complaints against Gonzalez is denied. It is difficult to understand why the District
           filed this motion. As explained in the summary judgment ruling, those complaints are
         Case 3:18-cv-02589-VC Document 132 Filed 08/11/21 Page 2 of 3




           the very reason the case needs to go to trial on the negligent hiring claim.

       5. The District’s Motion in Limine No. 5 to exclude the plaintiff’s claim for future

           economic damages is granted in part. It is granted to the extent that Dr. Huckabee will

           not be permitted to testify about the amount of future economic damages caused by

           the District’s alleged negligence, because: (i) the plaintiffs did not disclose that Dr.

           Huckabee would offer an opinion on this topic; (ii) Dr. Huckabee is, in any event, not

           qualified to give testimony on at least some of the numbers she now presents; and (iii)

           allowing her to testify on the amount of future economic damages would unfairly

           prejudice the District—not merely because it would need to depose Dr. Huckabee

           again, but because it would have hired its own economist on the issue of future

           damages had it known that the plaintiffs were presenting expert testimony on it.

           However, to the extent that the District seeks to prevent the plaintiff from seeking

           future economic damages altogether, the motion is denied. With the exception of

           future earnings, the District was on notice that the plaintiff would seek future

           economic damages. See Dkt. 129-1 at 4. Expert testimony is not necessarily required

           for this purpose, so long as the plaintiff presents substantial evidence in support of her

           request. See, e.g., Morse v. County of Merced, 2018 WL 3469062, at *2-4 (E.D. Cal.

           July 16, 2018). The plaintiff explicitly disclaimed future earnings in its discovery
           responses, so lost future earnings may not be included in any request for future

           economic damages. See Dkt. No. 129-1 at 54. Indeed, the plaintiff stated she was not

           seeking lost income at all, and is therefore barred from seeking lost income (past or

           future) at trial.

The Plaintiff’s Motions

       1. Jane Doe’s Motion in Limine No. 1 to exclude evidence of the plaintiff’s other sexual

           behavior is granted in part and denied in part. As discussed at the August 9 hearing on

           the motions in limine, Jane Doe’s prior sexual experience is not relevant to the
           question of adequate supervision, and to the extent that there is any marginal


                                                  2
           Case 3:18-cv-02589-VC Document 132 Filed 08/11/21 Page 3 of 3




            relevance it would be heavily outweighed by the degree to which it would be unfairly

            prejudicial to the plaintiff. However, evidence related to other abusive sexual

            relationships might be relevant to damages. The District will be required to make an

            offer of proof before presenting any such evidence.

      2. Jane Doe’s Motion in Limine No. 2 to exclude any documents not provided during

            discovery is denied as unnecessary—the plaintiff has not pointed to any document on

            the District’s exhibit list that was not previously disclosed.

      3.    Jane Doe’s Motion in Limine No. 3 to exclude non-disclosed experts is denied as

            unnecessary—the plaintiff has not identified anyone the District intends to call who

            was not disclosed.

      4. Jane Doe’s Motion in Limine No. 4 to exclude non-expert opinions is denied as

            overbroad. It might well be appropriate for lay witnesses to testify as to their

            understanding of school district policies and rules that governed their actions as to the

            hiring and supervision of Gonzalez. While it would not be appropriate for such

            witnesses to testify as to the actual legal meaning or effect of the various rules and

            statutes, the plaintiff’s counsel has not identified any specific instances where lay

            witnesses are expected to testify on those questions.

      IT IS SO ORDERED.
Dated: August 11, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  3
